
	
		II
		111th CONGRESS
		1st Session
		S. 310
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to ensure that
		  safety net family planning centers are eligible for assistance under the drug
		  discount program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Affordable Care for Women
			 Act.
		2.Expanding Access
			 to Discount Drug Prices for Safety-Net providers
			(a)Safety-net
			 provider drug price discountsSection 340B(a)(4) of the Public
			 Health Service Act (42 U.S.C. 256b(a)(4)) is amended—
				(1)by redesignating
			 subparagraphs (D) through (L) as subparagraphs (E) through (M), respectively;
			 and
				(2)by inserting
			 after subparagraph (C), the following:
					
						(D)An entity that is
				a public or nonprofit entity that primarily provides a service or services
				described under section 318A or
				1001(a).
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
